Citation Nr: 0434116	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from January 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

The Board notes that the veteran's claim was previously 
before the Board and in a February 2004 decision, the claim 
was denied.  In a September 2004 Joint Motion to Vacate and 
Remand (Joint Motion), the veteran, through his 
representative, requested that the United States Court of 
Appeals for Veterans Claims (Court) remand the claim to the 
Board to consider applicable law and to provide an adequate 
statement of reasons and bases for its decision.  A September 
2004 Order implemented the Joint Motion and vacated the 
Board's February 2004 decision.  The claim is once again 
before the Board for appellate review.

This case has been advanced on the docket due to the advanced 
age of the appellant. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also provides that VA shall make 
reasonable efforts to assist in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board has reviewed the claims file and in a January 2002 
letter, the veteran was informed of the evidence that may be 
required to complete his application for an increased rating 
and requested to submit evidence related to any recent 
treatment for PTSD.  As pointed out in the parties' Joint 
Motion, the letter does not, however, adequately discuss the 
divisions of responsibility between VA and the veteran to 
furnish and/or obtain the information and evidence necessary 
to substantiate his claim of entitlement to rating in excess 
of 50 percent for PTSD.  Moreover, the letter does not appear 
to provide adequate notification to the veteran as to the 
specific information and evidence he needs to submit in order 
to have a complete application.  The failure by the Board to 
enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform the claimant which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error under Quartuccio.  As such, the Board finds 
that the veteran should be provided with a letter that 
adequately details the provisions of the VCAA and is specific 
to the veteran's claim.

In addition, in November 2004, the veteran asserted that he 
attended mental health treatment once each week at the VA 
Medical Center (VAMC) in Marion, Indiana.  A review of the 
claims file shows that records from that facility have been 
only obtained for treatment received through January 2002.  
The remaining treatment records should be obtained prior to 
appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
notify the veteran of what evidence is 
required to substantiate his claim, what 
evidence, if any, the veteran is to 
submit, and what evidence, if any, VA 
will obtain in accordance with the VCAA.  
See Quartuccio supra.  Any notice given, 
or action taken thereafter, must comply 
with the provisions of the VCAA as well 
as any applicable legal precedent.   

2.  The RO should contact the VAMC in 
Marion, Indiana, and request any and all 
treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran 
from January 2002 to the present.  If no 
such records can be found, or if they 
have been destroyed, as for specific 
confirmation of that fact.

3.  The RO should then readjudicate the 
veteran's claim.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




